tax exempt government entities and department of the treasury internal_revenue_service washington d c feb division uniform issue list tep r fe y é é legend taxpayer a sep-ira b financial_institution c company d amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated june september and october and november and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from a simplified employee pension-individual retirement account sep-ira b maintained with financial_institution c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his physical condition which interfered with the management of his financial affairs taxpayer a maintained sep-ira b simplified employee pension-individual retirement account under sec_408 of the code on or around date taxpayer a withdrew amount from sep-ira b for use in a real_estate investment taxpayer a indicated he had lost much of his retirement savings from through and wanted to use his retirement assets to purchase foreclosed homes to renovate and resell after investing amount with company d taxpayer a indicated that he attempted to find an ira trustee that invested in foreclosed homes but was unable to identify such a trustee he also argues that his physical and mental health made it impossible for him to perform all the tasks necessary to learn about and comply with the rules for distributions from iras based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a portion of amount from sep-ira b sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers requirement under sec_408 and sec_408 of the code where the sec_408 of the code provides that the secretary may waive the 60-day failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount from sep-ira b with the stated intent of purchasing and renovating foreclosed real_estate but was not able to find an ira trustee for such investment taxpayer a spent a portion of amount and now seeks to rollover amount the remaining portion of amount the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 which include errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to rollover amount ona timely basis despite taxpayer a’s ongoing medical and financial problems during taxpayer a was able to engage in a complicated real_estate_transaction using funds from sep-ira b the information presented indicates that the failure to rollover amount into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from sep-ira b and thus amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d at - sincerely yours otte a txt manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
